DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 01/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 9, 10, 13 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (“Kim”) (U.S. PG Publication No. 2008/0303832) in view of Filippini et al. (“Fili”) (U.S. PG Publication No. 2011/0216162) and Kirihara et al. (“Kirihara”) (U.S. PG Publication No. 2008/0247673).

In regards to claim 1, Kim teaches a method for converting video content, the method comprising: 

	determining that a 3D to 2D conversion is to be performed (¶0016; also see ¶0020).
	Kim, however, fails to teach wherein the type of 3D to 2D conversion is a value from a plurality of values that at least indicates an output resolution for a 2D video stream, and in response to determining that the 3D to 2D conversion is to be performed, identifying the output resolution for the 2D video stream indicated by the type of 3D to 2D conversion; and 
	converting the 3D video stream to the 2D video stream with the output resolution indicated by the type of 3D to 2D conversion.
	In a similar endeavor Fili teaches in response to determining that the 3D to 2D conversion is to be performed, identifying the output resolution for the 2D video stream indicated by the type of 3D to 2D conversion (See ¶0052 wherein a video format controller of the system may convert input video of different combinations of formats, resolution, etc. into formats able to be displayed by the display unit, this is to be taken in view of ¶0038 wherein it is shown that the input video may comprise formats of different resolutions which may then correspond to various formats supported by the display unit, it is obvious to one of ordinary skill in the art that such options would apply to either 2D or 3D video in various formats and would be taken in view of Kim’s teachings in at least ¶0016-0020 of converting video and comprising metadata specifying a formatting to occur; also see ¶0053-0055 of Fili for more information regarding video formatting conversion including metadata, and the Abstract); and 
	converting the 3D video stream to the 2D video stream with the output resolution indicated by the type of 3D to 2D conversion (See ¶0038 and 0052 of Fili in view of Kim’s teachings in ¶0016, 0020 and FIG. 6 as described above; also see ¶0053-0055 of Fili).

	In a similar endeavor Kirihara teaches wherein the type of 3D to 2D conversion is a value from a plurality of values that at least indicates an output resolution for a 2D video stream (See ¶0075-0078 and 0083 in view of FIG. 4, this is to be taken in view of Kim and Fili’s teachings wherein the conversion types comprise of 3D to 2D conversions and wherein it is obvious to one of ordinary skill that there comprises a plurality of possible resolutions).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kirihara into Kim because it allows for image-quality enhancing processes to be achieved such as by resolution conversion as described in at least ¶0045.

In regards to claim 2, Kim fails to teach the method of claim 1, wherein the type of 3D to 2D conversion further indicates an input resolution of the 3D video stream.
In a similar endeavor Fili teaches wherein the type of 3D to 2D conversion further indicates an input resolution of the 3D video stream (See ¶0038 in view of 0052 wherein it is noted that the input video may comprise of a variety of different resolutions, see for example the Abstract wherein the format data is retrieved from the incoming video stream; also see ¶0053-0055 for more information).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Fili into Kim because it allows for the display of the incoming video data to be displayed in a format which the display unit is capable of 

In regards to claim 5, Kim fails to teach the method of claim 3, wherein the 3D video stream is converted to the 2D video stream with the output resolution indicated by the type of 3D to 2D conversion using either the left 3D video or the right 3D video.
	In a similar endeavor Fili teaches wherein the 3D video stream is converted to the 2D video stream with the output resolution indicated by the type of 3D to 2D conversion using either the left 3D video or the right 3D video (See ¶0038 and 0052 of Fili in view of Kim’s teachings in ¶0016, 0020 and FIG. 6 as described above; also see ¶0053-0055 of Fili).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Fili into Kim because it allows for the display of the incoming video data to be displayed in a format which the display unit is capable of displaying, thus enabling the system to work in a variety of corresponding display units as seen in at least ¶0038, 0052 and Abstract.

In regards to claim 9, the claim is rejected under the same basis as claim 1 by Kim in view of Fili and Kimihara, wherein the system further teaches a processor as seen in ¶0068.

In regards to claims 10 and 13, the claims are rejected under the same basis as claims 2 and 5 by Kim in view of Fili and Kimihara.

In regards to claim 17, the claim is rejected under the same basis as claim 1 by Kim in view of Fili and Kimihara, wherein the non-transitory computer-readable medium is taught as seen in ¶0103.

Claims 3, 4, 11 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (“Kim”) (U.S. PG Publication No. 2008/0303832) in view of Filippini et al. (“Fili”) (U.S. PG Publication No. 2011/0216162) and Kirihara et al. (“Kirihara”) (U.S. PG Publication No. 2008/0247673), in further view of Ito et al. (“Ito”) (U.S. PG Publication No. 2005/0248561).

In regards to claim 3, Kim fails to explicitly teach the method of claim 1, wherein the type of 3D to 2D conversion further indicates a manner in which a left 3D view and a right 3D view of the 3D video stream are included within the 3D video stream.
	In a similar endeavor Ito teaches wherein the type of 3D to 2D conversion further indicates a manner in which a left 3D view and a right 3D view of the 3D video stream are included within the 3D video stream  (See ¶0009-0011 and FIG. 43A-43C).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Ito into Kim because it allows for one of the various manners in which left and right three-dimensional image data is recorded among different display schemes as described in at least ¶0011.

In regards to claim 4, Kim fails to teach the method of claim 3, wherein pixels corresponding to the left 3D view are included in a left half of each frame of the 3D video stream and pixels corresponding to the right 3D view are included in a right half of each frame of the 3D video stream.
	In a similar endeavor Ito teaches wherein pixels corresponding to the left 3D view are included in a left half of each frame of the 3D video stream and pixels corresponding to the right 3D view are included in a right half of each frame of the 3D video stream (See ¶0009-0011 and FIG. 43A-43C).


In regards to claims 11 and 12, the claims are rejected under the same basis as claims 3 and 4 by Kim in view of Fili and Kimihara, in further view of Ito.

Claims 6 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (“Kim”) (U.S. PG Publication No. 2008/0303832) in view of Filippini et al. (“Fili”) (U.S. PG Publication No. 2011/0216162) and Kirihara et al. (“Kirihara”) (U.S. PG Publication No. 2008/0247673), in further view of Okada et al. (“Okada”) (U.S. PG Publication No. 2010/0329640 by way of JP 2009-0154540, also published as JP 2011-014956).
It is noted that the above reference Okada is a foreign document, however for ease of use and understanding, the corresponding US PG Publication 2010/0329640 will serve as a translation for the Japanese document. As such, citations in the office action will be directed to the US Publication but exist in the original document. A translated version of the Japanese publication will be provided along with the office action.
The 103(a) rejections below are based on Japanese Patent Application Publication No. 2009-0154540. The rejections rely on the machine translations of the Japanese prior art, which were downloaded from the Japanese Patent Office. These English translations are deemed to fully comply with the translation requirement of MPEP section 1207.02. See USPTO memorandum "Machine Translation of a Non-English Document Being Relied Upon by the Examiner in Support of a Rejection in an Examiner's Answer," located at http://www.uspto.gov/patents/law/exam/20091117_mach_trans_memo.pdf. The English translation of the foreign patent documents is attached.

In regards to claim 6, Kim teaches the method of claim 1, wherein the metadata includes an indication of whether the left 3D video or the right 3D video is to be used to generate the 2D video stream.
	In a similar endeavor Okada teaches wherein the metadata includes an indication of whether the left 3D video or the right 3D video is to be used to generate the 2D video stream (See ¶0030 wherein through the use of the stream header data it is indicated that the left eye will be used for two-dimensional reproduction of the 3D video stream as it contains data not dependent on the right eye and therefore reduces unnecessary information for the 2D video representation).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Okada into Kim because such a technique helps in removing unnecessary information within a 2D video stream by using the left eye which does not require the correlated image data from the right eye as described in ¶0030.

In regards to claim 14, the claim is rejected under the same basis as claim 6 by Kim in view of Fili and Kimihara, in further view of Okada.

Claims 7 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (“Kim”) (U.S. PG Publication No. 2008/0303832) in view of Filippini et al. (“Fili”) (U.S. PG Publication No. 2011/0216162) and Kirihara et al. (“Kirihara”) (U.S. PG Publication No. 2008/0247673), in further view of Kellock et al. (“Kellock”) (U.S. Patent No. 8,249,426).

In regards to claim 7, Kim fails to teach the method of claim 1, wherein the output resolution further indicates a frame rate of the 2D video stream.
	In a similar endeavor Kellock teaches wherein the output resolution further indicates a frame rate of the 2D video stream (See col. 23 and 24, li. 52-67 and 1-50 wherein metadata may be used to associate video files, this also includes capture and format of the media, wherein particularly format data such as resolution, frame rate, data rate, etc. may be used which is suitable for the target device, thus it is obvious to one of ordinary skill in the art that such information such as output resolution and its associated frame rate would be part of the output video stream data).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kellock into Kim because it allows for proper categorization which may be useful as to use for appropriate target devices as described by Kellock.

In regards to claim 15, the claim is rejected under the same basis as claim 6 by Kim in view of Fili and Kimihara, in further view of Kellock.

Claims 8 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (“Kim”) (U.S. PG Publication No. 2008/0303832) in view of Filippini et al. (“Fili”) (U.S. PG Publication No. 2011/0216162) and Kirihara et al. (“Kirihara”) (U.S. PG Publication No. 2008/0247673), in further view of  Winter et al. (“Winter”) (U.S. PG Publication No. 2009/0115901).

In regards to claim 8, Kim fails to teach the method of claim 1, wherein the metadata includes picture format data that indicates a manner in which an aspect ratio of the 3D video stream is to be adapted during conversion of the 3D video stream to the 2D video stream.

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Winter into Kim because it allows for the wide variety of customizations which metadata may produce for video data as taught by Winter, including at least that of a video’s aspect ratio.

In regards to claim 16, the claim is rejected under the same basis as claim 6 by Kim in view of Fili and Kimihara, in further view of Winter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483